 In the Matter Of CAROLINA SCENIC COACH LINESandAMALGAMATEDASSOCIATION OF STREET,ELECTRIC RAILWAY&MOTOR COACH EM-PLOYEES OFAMERICACase No. R-2621-Decided July 18,1941Jurisdiction:passenger and freight motor transportation industry.Investigation and Certification of Representatives:existence of question: dis-pute between Company and union as to appropriate unit; election necessary.Unit Appropriatefor Collective Bargaining:drivers on one of Company's linesexcluding mechanics, supervisors, dispatchers, and clerical helpheldto con-stitute an appropriate unit notwithstanding Company's contention that unitshould include drivers of separate line operated by Company ; two driversexcluded as being part-time supervisors.Mr. L.147.Perrin,of Spartanburg, S. C., for Scenic.Mr. W. E. Whitt,of Atlanta, Ga., for the Union.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 3, 1941, Amalgamated Association of Street, Electric Rail-way & Motor Coach Employees of America, herein called the Union,filed with the Regional Director for the Tenth Region (Atlanta, Geor-gia) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Carolina Scenic CoachLines, Spartanburg, South Carolina, herein called Scenic, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On May 17, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On May 29, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon Scenic and the Union.Pur-suant to notice, a hearing was held on June 6, 1941, at Spartanburg,South Carolina, before Earle K. Shawe, the Trial Examiner duly desig-33 N L R. B, No 101.528 CAROLIN'A SCENICCOACH LI'NE'S529nated by the Chief Trial Examiner.Scenic and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYCarolina Scenic Coach Lines is an individual proprietorship ownedby McDuff Turner and managed by Hamish Turner, his son.HamishTurner owns and operates, in conjunction with Scenic, Carolina Stages,herein called Stages.Both Scenic and Stages have their principaloffice in Spartanburg, South Carolina, and are engaged in the businessof intrastate and interstate transportation of passengers and freightby motorbus.'Both Scenic and Stages connect with other bus lineswhich carry passengers to various States other than South Carolina.During 1'940 Scenic's receipts were $169,561.56 of which about 20 percentwas derived from interstate operation.II. THE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway & Motor CoachEmployees of America is a labor organization affiliated with the Ameri-can Federation of Labor, and the Trades and Labor Congress ofCanada, admitting to membership employees of Scenic.III. THE QUESTION CONCERNING REPRESENTATIONIn March 1941 the Union informed Scenic that it represented a ma-jority of Scenic's employees in the alleged appropriate unit.Scenicrefused to recognize the Union on the ground that the unit desired wasinappropriate.A statement of the Trial Examiner discloses that theUnion represents a substantial number of employees of Scenic.21 Scenic operates seven runs or routes.Six of them are interstate,between the fol-lowing points:two runs from Asheville,North Carolina,to Columbia,South Carolina, andtwo from Spartanburg,South Carolina,toAugusta,Georgia ; each by different routes ;one from Spartanburg to Marion,North Carolina;and one from Spartanburg to Shelby,North CarolinaStages operates five runs or routes, two of them interstate as follows :one from Anderson,South Carolina,to Charlotte,North Carolina,and one from Columbia,South Carolina,to Charlotte,North Carolina.2 The Trial Exanimer stated that 20 applications for membership in the Union weresubmitted to him, 15 dated February 28, 1941,and 5 dated March 1, 1941,all bearingapparently genuine original signaturesThirteen signatures are the names of personson Scenic'sMay 30, 1941,pay roll.There are 25 on that pay roll within the allegedappropriate unit. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of Scenic.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representationwhichhas arisen,occurring in connection with the operations of Scenic,described inSection I, above, has a close,intimate,and substantial relation to trade,traffic, and commerce among the several States and tends to lead tolabor disputesburdeningand obstructing commerce and the free flowof commerce.V. THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist of thedrivers employed by Scenic, excluding mechanics, supervisors, dis-patchers, and clerical employees.Scenic insists that the appropriateunit should include the drivers of Stages, in addition to those of Scenic.The two lines are operated under separate Interstate CommerceCommission permits.McDuff Turner is owner of Scenic; HamishTurner is owner of Stages.Both lines are managed by Hamish Turnerfrom an office in Spartanburg. Separate records are maintained foreach.Hamish Turner receives a salary and in addition any profitfrom the operations of Stages.McDuff Turner apparently takes noactive interest in the operation of either line but receives the profitsfrom Scenic.The management contends that both lines are in factone enterprise and that separate identities are maintained only for thepurpose of allocating profits between the owners.The two lines operate 26 busses, some bearing the name of Scenic,some that of Stages.They are used interchangeably on either line.All Scenic runs pass through Spartanburg.The Stages runs, however,do not.The management insists that, Spartanburg, South Carolina,is the headquarters for all runs, both Scenic and Stages.However,Stages maintains a garage, mechanic, and service point at Charlotte,North Carolina, which is the terminus of the two principal Stages runs.The Union maintains that Charlotte is the base for Stages, even thoughmore Stages busses are serviced away from Charlotte at miscellaneouspoints than are serviced in it.A garage also seems to be maintainedat Columbia, South Carolina, which is a terminus for both a Scenicand a Stages run.At certain places the two lines use the same route.Drivers are switched back and forth between them, although new menare ordinarily broken in on Scenic, where they can be kept under obser-vation.It is not clear how contact is maintained with the Stagesdrivers.Pay is the same on both lines, all drivers being paid accord- CAROLINA 'SICENIC COACH LINES531ing to the length of the run.However, they are paid by separatechecks for the work performed on each line.There are 27 drivers listedon Scenic's May 30 pay roll; 12 on Stages'.Eighteen of the Scenicdrivers live in Spartanburg, while those of Stages are scattered alongStages' routes.Two of Stages' morning runs begin at Charlotte,,theothers at miscellaneous points along the line.It is evident from the foregoing that either a unit comprising boththe Scenic and Stages drivers or one limited to those of Scenic alonemight be appropriate for the purposes of collective bargaining.Sinceno organization other than the Union is here seeking to represent theemployees involved, a unit coinciding with the extent of the Union'sorganization is appropriate.To find otherwise would be to deprivethe Scenic drivers of the benefits of collective bargaining until bothlines have been organized.This determination, however, is no bar toa later revision if changes occur in the self-organization of the em-ployees.sScenic also seeks to include in the unit two men named Butler andFeaster, whom it classifies as "drivers."The Union desires to havethem excluded on the ground that they are supervisory employeesknown as dispatchers and not eligible for membership in the Union.Both drive regular runs in the morning, but thereafter customarilyassist the manager in the operation of the lines.Since it appears thatthe latter aspect of their employment is supervisory in character, theywill be excluded from the appropriate unit.We find that all drivers employed on Carolina Scenic Coach Lines,excluding mechanics, supervisors, dispatchers, and clerical help con-stitute a unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees of Scenic the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THEDETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the represen-tation of employees of Scenic can best be 'resolved by an election bysecret ballot.The Union requests that the date of filing its petition,April 3, be used to determine eligibility to vote in the election ; Scenicurges the pay roll of May 30.We shall follow our usual practice anddirect that the employees of Scenic eligible to vote in the election shallbe those in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to such limitations and additions as are set forth in theDirection.$Matter of Foster-Grant Co., Inc.andLocal No. 60,Molders Union of Leominster,Affiliated to United Paper, Novelty and Toy Workers International Union(C. I. 0.), 32N. L. R B.486, and casescited therein.450122-42-vol. 33--35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union has requested that it be designated on the ballot as fol-lows : Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1268.The request is herebygranted.Upon the above findings of fact, and upon the entire record in thecase, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the represen-tation of employees of Carolina Scenic Coach Lines, Spartanburg,South Carolina, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All drivers employed by Scenic, excluding mechanics, supervisors,dispatchers, and clerical employees constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Carolina Scenic Coach Lines, Spartanburg, South Carolina, anelection by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, ofsard Rules and Regu-lations among all drivers of Carolina Scenic Coach Lines, Spartanburg,South Carolina, who were employed during the pay-roll period imme-diately preceding the date. of this. Direction of Election, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding mechanics,supervisors, dispatchers, and clerical employees, and employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented fov the purposes of collectivebargaining by Amalgamated Association of Street, Electric Railwayand Motor Coach Employees of America, Division 1268.